Name: Council Decision (EU) 2019/222 of 20 December 2018 on the position to be taken, on behalf of the European Union, within the Joint Committee established by the Euro-Mediterranean Interim Association Agreement on trade and cooperation between the European Community, of the one part, and the Palestine Liberation Organization (PLO) for the benefit of the Palestinian Authority (PA) of the West Bank and the Gaza Strip, of the other part, concerning the extension of the EU-PA Action Plan
 Type: Decision
 Subject Matter: European construction;  regions and regional policy;  EU institutions and European civil service;  management;  international trade;  extra-European organisations;  Asia and Oceania;  cooperation policy
 Date Published: 2019-02-07

 7.2.2019 EN Official Journal of the European Union L 35/32 COUNCIL DECISION (EU) 2019/222 of 20 December 2018 on the position to be taken, on behalf of the European Union, within the Joint Committee established by the Euro-Mediterranean Interim Association Agreement on trade and cooperation between the European Community, of the one part, and the Palestine Liberation Organization (PLO) for the benefit of the Palestinian Authority (PA) of the West Bank and the Gaza Strip, of the other part, concerning the extension of the EU-PA Action Plan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 217 in conjuction with Article 218(9) thereof, Having regard to the proposal from the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The Euro-Mediterranean Interim Association Agreement on trade and cooperation between the European Community, of the one part, and the Palestine Liberation Organization (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip, of the other part (1) (the Interim Association Agreement), was signed on 24 February 1997 and entered into force on 1 July 1997. (2) The Parties agree that the current Action Plan for the EU and the Palestinan Authority (EU-PA Action Plan) continues to reflect the privileged EU-PA partnership and to support the implementation of the Interim Association Agreement. (3) Pursuant to Article 63 of the Interim Association Agreement, the Joint Committee may take decisions and make appropriate recommendations. (4) The Joint Committee is to adopt the recommendation on the extension by three years of the EU-PA Action Plan by written procedure. (5) It is appropriate to establish the position to be taken on the Union's behalf within the Joint Committee as the recommendation will have legal effects. (6) The extension of the EU-PA Action Plan for three years will give the Parties a full opportunity to take forward their cooperation for the coming years, including through the possible negotiation of partnership priorities, HAS ADOPTED THIS DECISION: Article 1 The position to be taken, on behalf of the European Union, within the Joint Committee established by the Euro-Mediterranean Interim Association Agreement on trade and cooperation between the European Community, of the one part, and the Palestine Liberation Organization (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip, of the other part, with regard to the extension of the EU-PA Action Plan, shall be based on the draft recommendation of the Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 December 2018. For the Council The President E. KÃ STINGER (1) OJ L 187, 16.7.1997, p. 3. DRAFT RECOMMENDATION No ¦/ ¦ OF THE EU-PLO JOINT COMMITTEE of ¦ approving the extension of the EU-PA Action Plan THE EU-PLO JOINT COMMITTEE, Having regard to the Euro-Mediterranean Interim Association Agreement on trade and cooperation between the European Community, of the one part, and the Palestine Liberation Organization (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip, of the other part (1), Whereas: (1) The Euro-Mediterranean Interim Association Agreement on trade and cooperation between the European Community, of the one part, and the Palestine Liberation Organisation (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip, of the other part (the Interim Association Agreement), was signed on 24 February 1997 and entered into force on 1 July 1997. (2) Pursuant to Article 63 of the Interim Association Agreement, the Joint Committee may take decisions and make appropriate recommendations. (3) Article 10 of the Rules of Procedures of the Joint Committee provides for the possibility of taking decisions by written procedure between sessions if both Parties so agree. (4) The extension of the EU-PA Action Plan for three years will give the Parties the opportunity to take forward their cooperation for the coming years, including through the possible negotiation of partnership priorities, HAS ADOPTED THE FOLLOWING RECOMMENDATION: Article 1 The Joint Committee, acting by written procedure, recommends that the EU-PA Action Plan be extended for three years as of the date of the adoption of the extension. Article 2 This Recommendation shall take effect on the date of its adoption. Done at ¦, [ ¦]. For the EU-PLO Joint Committee The President (1) OJ L 187, 16.7.1997, p. 3.